

EXHIBIT 10.2




NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.


THIS NOTE DOES NOT REQUIRE PHYSICAL SURRENDER OF THE NOTE IN THE EVENT OF A
PARTIAL REDEMPTION OR CONVERSION.  AS A RESULT, FOLLOWING ANY REDEMPTION OR
CONVERSION OF ANY PORTION OF THIS NOTE, THE OUTSTANDING PRINCIPAL AMOUNT
REPRESENTED BY THIS NOTE MAY BE LESS THAN THE PRINCIPAL AMOUNT AND ACCRUED
INTEREST SET FORTH BELOW.




9 ½% SECURED CONVERTIBLE NOTE DUE AUGUST 1, 2010


OF


ISCO INTERNATIONAL, INC.


Note No.: AUG-[    ]
Original Principal Amount: $[          ]
Issuance Date:  August 18,
2008                                                                                                 
Elk Grove Village, Illinois

    
      



This Note (“Note”) is one of a duly authorized issue of Notes of ISCO
INTERNATIONAL, INC., a corporation duly organized and existing under the laws of
the State of Delaware (the “Company”), designated as the Company's 9 ½% Secured
Convertible Notes Due August 1, 2010 (“Maturity Date”) in an aggregate principal
amount (when taken together with the original principal amounts of all other
Notes) which does not exceed THREE MILLION U.S. Dollars (U.S. $3,000,000.00)
(the “Notes”).  The Notes have been issued pursuant to the terms of that certain
August 2008 Loan Agreement dated as of the date hereof by and among the Company,
the Holder (as defined below) and [      ] (the “August 2008 Loan
Agreement”).  Capitalized terms used herein not otherwise defined herein shall
have the meaning ascribed to such terms in the August 2008 Loan Agreement.
 
For Value Received, the Company hereby promises to pay to the order of
[              ] or its registered assigns or successors-in-interest (“Holder”)
the principal sum of [      ] U.S. DOLLARS (U.S. $[       ]), or, if less the
outstanding principal amount of advances made under the August 2008 Loan
Agreement, together with all accrued but unpaid interest thereon, if any, on the
Maturity Date, to the extent such principal amount and interest has not been
converted into the Company's Common Stock, $0.001 par value per share (the
“Common Stock”), in accordance with the terms hereof.  Interest on the unpaid
principal balance hereof shall accrue at the rate of 9 ½% per annum from the
original date of issuance, August 18, 2008 (the “Issuance Date”), until the same
becomes due and payable on the Maturity Date, or such earlier date upon
acceleration or by conversion or redemption in accordance with the terms hereof
or of the other Loan Documents.  Interest on this Note shall accrue daily
commencing on the Issuance Date, shall be compounded monthly and shall be
computed on the basis of a 360-day year, 30-day months and actual days elapsed
and shall be payable in accordance with Section 1 hereof.  Notwithstanding
anything contained herein, this Note shall bear interest on the due and unpaid
Principal Amount from and after the occurrence and during the continuance of an
Event of Default pursuant to Section 5(a), at the rate (the “Default Rate”)
equal to the lower of 20% per annum or the highest rate permitted by
law.  Unless otherwise agreed or required by applicable law, payments will be
applied first to any unpaid collection costs, then to unpaid interest and fees
(including late charges, if applicable) and any remaining amount to principal.
 
Except as otherwise provided herein, all payments of principal and interest
(including late charges, if applicable) on this Note shall be made in lawful
money of the United States of America by wire transfer of immediately available
funds to such account as the Holder may from time to time designate by written
notice in accordance with the provisions of this Note.  This Note may not be
prepaid in whole or in part except as otherwise provided herein.  Whenever any
amount expressed to be due by the terms of this Note is due on any day which is
not a Business Day (as defined below), the same shall instead be due on the next
succeeding day which is a Business Day.
 
“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the City of New York are authorized or required by law
or executive order to remain closed.
 
“Change in Control Transaction” will be deemed to exist if (i) there occurs any
consolidation, merger or other business combination of the Company with or into
any other corporation or other entity or person (whether or not the Company is
the surviving corporation), or any other corporate reorganization or transaction
or series of related transactions in which in any of such events the voting
stockholders of the Company prior to such event cease to own 50% or more of the
voting stock, or corresponding voting equity interests, of the surviving
corporation after such event (including without limitation any “going private”
transaction under Rule 13e-3 promulgated pursuant to the Exchange Act (as
defined below) or tender offer by the Company under Rule 13e-4 promulgated
pursuant to the Exchange Act for 20% or more of the Company's Common Stock),
(ii) any person (as defined in Section 13(d) of the Exchange Act), together with
its affiliates and associates (as such terms are defined in Rule 405 under the
Securities Act), beneficially owns or is deemed to beneficially own (as
described in Rule 13d-3 under the Exchange Act without regard to the 60-day
exercise period) in excess of 50% of the Company's voting power, (iii) there is
a replacement of more than one-half of the members of the Company’s Board of
Directors which is not approved by those individuals who are members of the
Company's Board of Directors on the date thereof, or (iv) in one or a series of
related transactions, there is a sale or transfer of all or substantially all of
the assets of the Company, determined on a consolidated basis, or (v) the
execution by the Company of an agreement to which the Company is a party or
which it is bound providing for an event set forth in (i), (ii), (iii) or (iv)
above.
 
“Conversion Ratio” means, at any time, a fraction, of which the numerator is the
entire outstanding Principal Amount of this Note (or such portion thereof that
is being redeemed or repurchased), and of which the denominator is the then
applicable Conversion Price.
 
“Conversion Price” shall equal $0.20 (which Conversion Price shall be subject to
adjustment as set forth herein).
 
“Conversion Shares” means the shares of Common Stock into which the Notes are
convertible (including repayment in Common Stock as set forth herein) in
accordance with the terms hereof and the Agreement.
 
“Convertible Securities” means any convertible securities, warrants, options or
other rights to subscribe for or to purchase or exchange for, shares of Common
Stock.
 
“Debt” shall mean indebtedness of any kind.
 
“Effective Date” means the date on which a Registration Statement covering all
the Conversion Shares and other Registrable Securities (as defined in the
Registration Rights Agreement) is declared effective by the Securities and
Exchange Commission.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
“Fair Market Price” shall mean the closing price (or closing bid price) for the
Common Stock on the Principal Market as reported by Bloomberg Financial L.P. on
the Trading Day immediately preceding the date on which the price is being
determined.
 
“Market Price” shall equal 90% of the average of the VWAP for each of the twenty
(20) Trading Days, excluding the five (5) highest Trading Days (i.e.  the
Trading Days with the highest VWAP) from the average, immediately preceding the
date on which such Market Price is being determined.
 
“MFN Transaction” shall mean a transaction in which the Company issues or sells
any securities in a capital raising transaction or series of related
transactions (the “MFN Offering”) which grants to the investor (the “MFN
Investor”) the right to receive additional securities based upon future capital
raising transactions of the Company on terms more favorable than those granted
to the MFN Investor in the MFN Offering.
 
“Per Share Selling Price” shall include the amount actually paid by third
parties for each share of Common Stock in a sale or issuance by the Company.  In
the event a fee is paid by the Company in connection with such transaction
directly or indirectly to such third party or its affiliates, any such fee shall
be deducted from the selling price pro rata to all shares sold in the
transaction to arrive at the Per Share Selling Price.  A sale of shares of
Common Stock shall include the sale or issuance of rights, options, warrants or
convertible, exchangeable or exercisable securities, issued or sold on or
subsequent to the Closing Date, under which the Company is or may become
obligated to issue shares of Common Stock, and in such circumstances the Per
Share Selling Price of the Common Stock covered thereby shall also include the
exercise, exchange or conversion price thereof (in addition to the consideration
received by the Company upon such sale or issuance less the fee amount as
provided above).  In case of any such security issued or sold on or subsequent
to the Closing Date in an MFN Transaction, the Per Share Selling Price shall be
deemed to be the lowest conversion or exercise price at which such securities
are converted or exercised, or the lowest adjustment price in the case of an MFN
Transaction, over the life of such securities.  If shares are issued for a
consideration other than cash, the Per Share Selling Price shall be the fair
value of such consideration as determined in good faith by independent certified
public accountants mutually acceptable to the Company and the Purchaser.  In the
event the Company directly or indirectly effectively reduces the conversion,
exercise or exchange price for any Convertible Securities issued or sold on or
subsequent to the Closing Date which are currently outstanding (other than
pursuant to the terms of the transaction documentation for such securities as in
effect on the date hereof), then the Per Share Selling Price shall equal such
effectively reduced conversion, exercise or exchange price.
 
“Principal Amount” shall refer to the sum of (i) the original principal amount
of this Note, (ii) all accrued but unpaid interest hereunder, and (iii) any
default payments owing under the Loan Documents but not previously paid or added
to the Principal Amount.
 
“Principal Market” shall mean the American Stock Exchange or such other
principal market or exchange on which the Common Stock is then listed for
trading.
 
“Registration Statement” shall have the meaning set forth in the Registration
Rights Agreement.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“Trading Day” shall mean (x) if the Common Stock is listed on the New York Stock
Exchange or the American Stock Exchange, a day on which there is trading on such
stock exchange, or (y) if the Common Stock is not listed on either of such stock
exchanges but sale prices of the Common Stock are reported on an automated
quotation system, a day on which trading is reported on the principal automated
quotation system on which sales of the Common Stock are reported, or (z) if the
foregoing provisions are inapplicable, a day on which quotations are reported by
National Quotation Bureau Incorporated.
 
“VWAP” shall mean the daily volume weighted average price of the Common Stock on
the Principal Market as reported by Bloomberg Financial L.P. (based on a trading
day from 9:30 a.m. Eastern Time to 4:00 p.m. Eastern Time) using the AQR
function on the date in question.
 
The following terms and conditions shall apply to this Note:
 
Section 1. Payments of Principal and Interest.
 
(a) Interest.  This Note shall accrue interest at a rate of 9 ½% per annum daily
commencing on the Issuance Date, shall be compounded monthly and shall be
computed on the basis of a 360-day year, 30-day months and actual days
elapsed.  Accrued interest shall be added to the Principal Amount of this Note.
 
(b) Advances Under the Loan Agreement.  Upon the closing of each Advance made by
Lender under the August 2008 Loan Agreement, Lender shall adjust the grid
schedule attached to this Note as Schedule 1 to reflect the principal amount and
the terms of such Advance.  Notwithstanding anything to the contrary contained
herein or in the August 2008 Loan Agreement, Lender’s failure to so adjust the
grid schedule shall not in any manner affect Borrower’s obligation to repay the
amount of any Advances made by Lender under the August 2008 Loan Agreement in
accordance with the terms of the August 2008 Loan Agreement and this Note.
 
(c) Payment of Principal.  Subject to the provisions hereof, the Principal
Amount of this Note shall be due and payable in cash on the Maturity Date.
 
(d) Prepayment.  The Company may not prepay any part of the outstanding
Principal Amount prior to the Maturity Date.
 
Section 2. Rank.  The obligations of the Company hereunder shall rank pari passu
with the Company’s Notes governed by the Third Amended and Restated Loan
Agreement, dated as of November 10, 2004, by and among the Company and the
Holder and [          ], as amended (the “2004 Loan Agreement”), shall be pari
passu with the Company’s 9½% Grid Notes governed by the 2008 Loan Agreement,
dated May 29, 2008, by and among the Company, Holder and [         ] (the “2008
Loan Agreement”) and shall be senior to the Company’s unsecured indebtedness.
 
Section 3. Conversion.
 
(a) Conversion by Holder.  Subject to the terms hereof and restrictions and
limitations contained herein, the Holder shall have the right, at such Holder's
option, at any time and from time to time to convert the outstanding Principal
Amount under this Note in whole or in part by delivering to the Company a fully
executed notice of conversion in the form of conversion notice attached hereto
as Exhibit A (the “Conversion Notice”), which may be transmitted by
facsimile  or electronic transmission (with the original mailed on the same day
be certified or registered mail, postage prepaid and return receipt requested),
on the date of conversion (the “Conversion Date”).  A Conversion Notice shall be
deemed sent on the date of delivery if delivered before 5:00 p.m. Eastern
Standard Time on such date, or the day following such date if delivered after
5:00 p.m. Eastern Standard Time.  Notwithstanding anything to the contrary
herein, this Note and the outstanding Principal Amount hereunder shall not be
convertible into Common Stock to the extent that such conversion would result in
the Holder hereof exceeding the limitations contained in, or otherwise violating
the provisions of Section 3(i) below.
 
(b) Conversion Date Procedures.  Upon conversion of this Note pursuant to this
Section 3, the outstanding Principal Amount hereunder shall be converted into
such number of fully paid, validly issued and non-assessable shares of Common
Stock, free of any liens, claims and encumbrances, as is determined by dividing
the outstanding Principal Amount (and, at the election of the Holder, any
accrued interest or applicable late charges) being converted by the then
applicable Conversion Price.  If a conversion under this Note cannot be effected
in full for any reason, or if the Holder is converting less than all of the
outstanding Principal Amount hereunder pursuant to a Conversion Notice, the
Company shall, upon request by the Holder, promptly deliver to the Holder (but
no later than five Trading Days after the Conversion Date) a Note for such
outstanding Principal Amount (and, at the election of the Holder, any accrued
interest or applicable late charges) as has not been converted if this Note has
been surrendered to the Company for partial conversion.  The Holder shall not be
required to physically surrender this Note to the Company upon any conversion
hereunder unless the full outstanding Principal Amount (and, at the election of
the Holder, any accrued interest or applicable late charges) represented by this
Note is being converted or repaid.  The Holder and the Company shall maintain
records showing the outstanding Principal Amount (and, at the election of the
Holder, any accrued interest or applicable late charges) so converted and repaid
and the dates of such conversions or repayments or shall use such other method,
reasonably satisfactory to the Holder and the Company, so as not to require
physical surrender of this Note upon each such conversion or repayment.
 
(i) Stock Certificates or DWAC.  The Company will deliver to the Holder not
later than three (3) Trading Days after the Conversion Date, a certificate or
certificates which shall be free of restrictive legends and trading restrictions
(assuming that the Registration Statement has been declared effective),
representing the number of shares of Common Stock being acquired upon the
conversion of this Note.  In lieu of delivering physical certificates
representing the shares of Common Stock issuable upon conversion of this Note,
provided the Company's transfer agent is participating in the Depository Trust
Company (“DTC”) Fast Automated Securities Transfer (“FAST”) program, upon
request of the Holder, the Company shall use commercially reasonable efforts to
cause its transfer agent to electronically transmit such shares issuable upon
conversion to the Holder (or its designee), by crediting the account of the
Holder’s (or such designee’s) prime broker with DTC through its
Deposit/Withdrawal at Custodian (“DWAC”) system (provided that the same time
periods herein as for stock certificates shall apply).  If in the case of any
conversion hereunder, such certificate or certificates are not delivered to or
as directed by the Holder by the third Trading Day after the Conversion Date,
the Holder shall be entitled by written notice to the Company at any time on or
before its receipt of such certificate or certificates thereafter, to rescind
such conversion, in which event the Company shall immediately return this Note
if tendered for conversion.
 
(c) Conversion Price Adjustments.
 
(i) Stock Dividends and Splits.  If the Company or any of its subsidiaries, at
any time while the Notes are outstanding (A) shall pay a stock dividend or
otherwise make a distribution or distributions on any equity securities
(including instruments or securities convertible into or exchangeable for such
equity securities) in shares of Common Stock, or (B) subdivide outstanding
Common Stock into a larger number of shares, then the then applicable Conversion
Price shall be multiplied by a fraction, the numerator of which shall be the
number of shares of Common Stock outstanding before such event and the
denominator of which shall be the number of shares of Common Stock outstanding
after such event.  Any adjustment made pursuant to this Section 3(c)(i) shall
become effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision.
 
(ii) Distributions.  If the Company or any of its subsidiaries, at any time
while the Notes are outstanding, shall distribute to all holders of Common Stock
evidences of its indebtedness or assets or cash or rights or warrants to
subscribe for or purchase any security of the Company or any of its subsidiaries
(excluding those referred to in Section 3(c)(i) above), then concurrently with
such distributions to holders of Common Stock, the Company shall distribute to
holders of the Notes the amount of such indebtedness, assets, cash or rights or
warrants which the holders of the Notes would have received had the Notes been
converted into Common Stock.
 
(iii) Common Stock Issuances.  In the event that the Company or any of its
subsidiaries on or subsequent to the Closing Date (A) issues or sells any
securities which are convertible into or exercisable or exchangeable for Common
Stock (other than Notes issued under the August 2008 Loan Agreement or shares or
options issued or which may be issued pursuant to the Company’s 2003 Equity
Incentive Plan, as amended (the “Incentive Plan”), up to the Incentive Plan
Limit (as defined below)), or any warrants or other rights to subscribe for or
to purchase or any options for the purchase of its Common Stock, (B) directly or
indirectly effectively reduces the conversion, exercise or exchange price for
any Convertible Securities (other than shares or options issued or which may be
issued pursuant to the Incentive Plan up to the Incentive Plan Limit) which are
currently outstanding (other than pursuant to terms existing on the date hereof)
or (C) issues or sells any Common Stock at or to an effective Per Share Selling
Price which is less than the Conversion Price in effect immediately prior to
such issue or sale or record date, as applicable, then the Conversion Price
shall be reduced by multiplying the existing Conversion Price by a fraction (x)
the numerator of which shall be the sum of (i) the number of shares of Common
Stock outstanding immediately prior to such sale or issuance or reduction and
(ii) the number of shares of Common Stock which the aggregate consideration
received by the Company would purchase at such Conversion Price; and (y) the
denominator of which shall be the number of shares of Common Stock outstanding
(or deemed outstanding, as discussed below) immediately after such issue, sale
or reduction.
 
“Incentive Plan Limit” shall mean an amount, with respect to each calendar year,
equal to 2.5% of the number of the Company’s outstanding shares of Common Stock,
provided that (AA) this amount shall be net of any shares or options issued
under the Incentive Plan which are cancelled, forfeited, expired or redeemed,
and (BB) for purposes of calculating this amount, restricted shares shall count
as two shares of Common Stock and option shares shall count as one share of
Common Stock.  To the extent that the Company issues securities under the
Incentive Plan beyond the Incentive Plan Limit, such issuances shall not be
exempt from the adjustment provisions of this Note.


For the purposes of the foregoing adjustment, in the case of any Convertible
Securities, the maximum number of shares of Common Stock issuable upon exercise,
exchange or conversion of such Convertible Securities shall be deemed to be
outstanding, provided that no further adjustment shall be made upon the actual
issuance of Common Stock upon exercise, exchange or conversion of such
Convertible Securities.  Notwithstanding anything to the contrary herein, the
maximum number of Conversion Shares, including such shares of Common Stock
issuable pursuant to the adjustment provisions of Section 3(c) hereof, shall not
exceed the Maximum Common Stock Issuance (as defined in Section 3(i)).
 
In the event a fee is paid by the Company in connection with a transaction
described in this clause (iii), the portion of such fee in excess of 3% of the
purchase price in such transactions shall be deducted from the selling price pro
rata to all shares sold in the transaction to arrive at the Per Share Selling
Price.
 
For purposes of this Section 3(c)(iii), if an event occurs that triggers more
than one of the above adjustment provisions, then only one adjustment shall be
made and the calculation method which yields the greatest downward adjustment in
the Conversion Price shall be used.
 
For purposes of making the foregoing adjustments, the following provisions shall
apply.
 
A. Issuance of Convertible Securities.  If the Company in any manner issues or
sells any Convertible Securities (other than shares or options issued or which
may be issued pursuant to the Incentive Plan up to the Incentive Plan Limit) and
the lowest price per share for which one share of Common Stock is issuable upon
such conversion, exchange or exercise thereof is less than the Conversion Price
in effect immediately prior to such issuance, then such share of Common Stock
shall be deemed to be outstanding and to have been issued and sold by the
Company at the time of the issuance of sale of such Convertible Securities for
such price per share.  For the purposes of this Section 3(c)(iii)(A), the
“lowest price per share for which one share of Common Stock is issuable upon
such conversion, exchange or exercise” shall be equal to the sum of the lowest
amounts of consideration (if any) received or receivable by the Company with
respect to any one share of Common Stock upon the issuance or sale of the
Convertible Security and upon the conversion, exchange or exercise of such
Convertible Security.  No further adjustment of the Conversion Price shall be
made upon the actual issuance of such Common Stock upon conversion, exchange or
exercise of such Convertible Securities, and if any such issue or sale of such
Convertible Securities is made upon exercise of any options for which adjustment
of the Conversion Price had been or are to be made pursuant to other provisions
of this Section 3(c)(iii)(A), no further adjustment of the Conversion Price
shall be made by reason of such issue or sale.
 
B. Change in Option Price or Rate of Conversion.  Except for shares or options
issued or which may be issued pursuant to the Incentive Plan up to the Incentive
Plan Limit, if the purchase or exercise price provided for in any Convertible
Securities, the additional consideration, if any, payable upon the issue,
conversion, exchange or exercise of any Convertible Securities, or the rate at
which any Convertible Securities are convertible into or exchangeable or
exercisable for Common Stock changes at any time, the Conversion Price in effect
at the time of such change shall be adjusted to the Conversion Price that would
have been in effect at such time had such Convertible Securities provided for
such changed purchase price, additional consideration or changed conversion
rate, as the case may be, at the time initially granted, issued or sold.  For
purposes of this Section 3(c)(iii)(B), if the terms of any option or Convertible
Security that was outstanding as of the date of issuance of the Notes are
changed in the manner described in the immediately preceding sentence, then such
option or Convertible Security and the Common Stock deemed issuable upon
exercise, conversion or exchange thereof shall be deemed to have been issued as
of the date of such change.  No adjustment shall be made if such adjustment
would result in an increase of the Conversion Price then in effect.
 
C. Calculation of Consideration Received.  In case any option is issued in
connection with the issue or sale of other securities of the Company, together
comprising one integrated transaction in which no specific consideration is
allocated to such options by the parties thereto, then solely for purposes of
this Section 3, the options will be deemed to have been issued for a
consideration of $0.01.  If any Common Stock or Convertible Securities (other
than shares or options issued or which may be issued pursuant to the Incentive
Plan up to the Incentive Plan Limit) are issued or sold or deemed to have been
issued or sold for cash, the consideration received therefor will be deemed to
be the gross amount received by the Company therefor.  If any Common Stock or
Convertible Securities (other than shares or options issued or which may be
issued pursuant to the Incentive Plan up to the Incentive Plan Limit) are issued
or sold for a consideration other than cash, the amount of the consideration
other than cash received by the Company will be the fair value of such
consideration, except where such consideration consists of marketable
securities, in which case the amount of consideration received by the Company
will be the arithmetic average of the Closing Sale Prices of such securities
during the ten (10) consecutive Trading Days ending on the date of receipt of
such securities.  The fair value of any consideration other than cash or
securities will be determined jointly by the Company and the holders of the
Notes.  If such parties are unable to reach agreement within ten (10) days after
the occurrence of an event requiring valuation (the “Valuation Event”), the fair
value of such consideration will be determined within five (5) Business Days
after the tenth (10th) day following the Valuation Event by an independent,
reputable appraiser selected by the Company and the holders of the Notes.
 
D. Record Date.  If the Company takes a record of the holders of Common Stock
for the purpose of entitling them (A) to receive a dividend or other
distribution payable in Common Stock, options or Convertible Securities or (B)
to subscribe for or purchase Common Stock, options or Convertible Securities,
then such record date will be deemed to be the date of the issue or sale of the
shares of Common Stock deemed to have been issued or sold upon the declaration
of such dividend or the making of such other distribution or the date of the
granting of such right of subscription or purchase, as the case may be.
 
(iv) Rounding of Adjustments. All calculations under this Section 3 shall be
made to the nearest cent or the nearest 1/100th of a share, as the case may be.
 
(v) Notice of Adjustments. Whenever any Affected Conversion Price is adjusted
pursuant to Section 3(c)(ii) or (iii) above, the Company shall promptly deliver
to each holder of the Notes, a notice setting forth the Affected Conversion
Price after such adjustment and setting forth a brief statement of the facts
requiring such adjustment, provided that any failure to so provide such notice
shall not affect the automatic adjustment hereunder.
 
(vi) Change in Control Transactions.  In case of any Change in Control
Transaction, the Holder shall have the right thereafter to, at its option, (A)
convert this Note, in whole or in part, at the then applicable Conversion Price
into the shares of stock and other securities, cash and/or property receivable
upon or deemed to be held by holders of Common Stock following such Change in
Control Transaction, and the Holder shall be entitled upon such event to receive
such amount of securities, cash or property as the shares of the Common Stock of
the Company into which this Note could have been converted immediately prior to
such Change in Control Transaction would have been entitled if such conversion
were permitted, subject to such further applicable adjustments set forth in this
Section 3 (provided that the limitations in Section 3(i) shall not apply to the
extent that Holder shall have waived them) or (B) require the Company or its
successor to redeem this Note, in whole or in part, at a redemption price equal
to 110% of the outstanding Principal Amount (plus any accrued interest or
applicable late charges) being redeemed.  The terms of any such Change in
Control Transaction shall include such terms so as to continue to give to the
Holders the right to receive the amount of securities, cash and/or property upon
any conversion or redemption following such Change in Control Transaction to
which a holder of the number of shares of Common Stock deliverable upon such
conversion would have been entitled in such Change in Control Transaction, and
interest payable hereunder shall be in cash or such new securities and/or
property, at the Holder’s option.  This provision shall similarly apply to
successive reclassifications, consolidations, mergers, sales, transfers or share
exchanges.  Notwithstanding any other provisions of this Note, the Holder shall
be permitted to convert all or any portion of the Principal Amount (plus any
accrued interest or late charges, if applicable) at the Conversion Price
described in Section 3(c) herein at any time until the consummation of the
Change in Control Transaction.
 
(vii) Notice of Certain Events.  If:
 
 
A.
the Company shall declare a dividend (or any other distribution) on its Common
Stock; or



 
B.
the Company shall declare a special nonrecurring cash dividend on or a
redemption of its Common Stock; or



 
C.
the Company shall authorize the granting to all holders of the Common Stock
rights or warrants to subscribe for or purchase any shares of capital stock of
any class or of any rights; or



 
D.
the approval of any stockholders of the Company shall be required in connection
with any reclassification of the Common Stock of the Company, any consolidation
or merger to which the Company is a party, any sale or transfer of all or
substantially all of the assets of the Company, of any compulsory share of
exchange whereby the Common Stock is converted into other securities, cash or
property; or



 
E.
the Company shall authorize the voluntary or involuntary dissolution,
liquidation or winding up of the affairs of the Company;



then the Company shall cause to be filed at each office or agency maintained for
the purpose of conversion of this Note, and shall cause to be mailed to the
Holder at its last address as it shall appear upon the books of the Company, on
or prior to the date notice to the Company's stockholders generally is given, a
notice stating (x) the date on which a record is to be taken for the purpose of
such dividend, distribution, redemption, rights or warrants, or if a record is
not to be taken, the date as of which the holders of Common Stock of record to
be entitled to such dividend, distributions, redemption, rights or warrants are
to be determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of Common Stock of
record shall be entitled to exchange their shares of Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange.
 
(d) Reservation and Issuance of Underlying Securities.  The Company covenants
that it will at all times reserve and keep available out of its authorized and
unissued Common Stock solely for the purpose of issuance upon conversion of this
Note (including repayments in stock), free from preemptive rights or any other
actual contingent purchase rights of persons other than the holders of the
Notes, the full number of shares of Common Stock issuable upon conversion of all
amounts outstanding under this Note.  The Company covenants that all shares of
Common Stock that shall be so issuable shall, upon issue, be duly authorized,
validly issued, fully paid, nonassessable and freely tradeable.
 
(e) No Fractions.  Upon a conversion hereunder the Company shall not be required
to issue stock certificates representing fractions of shares of Common Stock,
but may if otherwise permitted, make a cash payment in respect of any final
fraction of a share based on the closing price of a share of Common Stock on the
Principal Market at such time.  If the Company elects not, or is unable, to make
such cash payment, the Holder shall be entitled to receive, in lieu of the final
fraction of a share, one whole share of Common Stock.
 
(f) Charges, Taxes and Expenses.  Issuance of certificates for shares of Common
Stock upon the conversion of this Note (including repayment in stock) shall be
made without charge to the holder hereof for any issue or transfer tax or other
incidental expense in respect of the issuance of such certificate, all of which
taxes and expenses shall be paid by the Company, and such certificates shall be
issued in the name of the Holder or in such name or names as may be directed by
the Holder; provided, however, that in the event certificates for shares of
Common Stock are to be issued in a name other than the name of the Holder, this
Note when surrendered for conversion shall be accompanied by an assignment form;
and provided further, that the Company shall not be required to pay any tax or
taxes which may be payable in respect of any such transfer.
 
(g) Cancellation.  After all of the Principal Amount (including accrued but
unpaid interest and default payments (including any applicable late charges) at
any time owed on this Note) have been paid in full or converted into Common
Stock, this Note shall automatically be deemed canceled and the Holder shall
promptly surrender the Note to the Company at the Company’s principal executive
offices.
 
(h) Notices Procedures.  Any and all notices or other communications or
deliveries to be provided by the Holder hereunder, including, without
limitation, any Conversion Notice, shall be in writing and delivered personally,
by confirmed facsimile, electronic transmission, or by a nationally recognized
overnight courier service to the Company at the facsimile telephone number or
address of the principal place of business of the Company as set forth in the
Purchase Agreement.  Any and all notices or other communications or deliveries
to be provided by the Company hereunder shall be in writing and delivered
personally, by facsimile, electronic transmission, or by a nationally recognized
overnight courier service addressed to the Holder at the facsimile telephone
number or address of the Holder appearing on the books of the Company, or if no
such facsimile telephone number or address appears, at the principal place of
business of the Holder.  Any notice or other communication or deliveries
hereunder shall be deemed delivered (i) upon receipt, when delivered personally,
(ii) when sent by facsimile, upon receipt if received on a Business Day prior to
5:00 p.m. (Eastern Standard Time), or on the first Business Day following such
receipt if received on a Business Day after 5:00 p.m. (Eastern Standard Time) or
(iii) upon receipt, when deposited with a nationally recognized overnight
courier service.
 
(i) Conversion Limitation; Overall Limit on Common Stock
Issuable.  Notwithstanding anything contained herein to the contrary, the number
of shares of Common Stock issuable by the Company and acquirable by the Holders
of Notes at prices below the “book or market value” (as such terms are used in
Section 713 of the AMEX Company Guide) of the Common Stock on the date hereof
shall not in the aggregate exceed 19.9% of the number of shares of Common Stock
outstanding on the date hereof, subject to appropriate adjustment for stock
splits, stock dividends, or other similar recapitalizations affecting the Common
Stock (the “Maximum Common Stock Issuance”).  The Maximum Common Stock issuance
shall be allocated pro rata to the Holders of the Notes in accordance with their
percentage of the purchase price set forth below their signatures on the
signature pages to the Purchase Agreement.
 
Section 4. Defaults and Remedies.
 
(a) Events of Default.                                           An “Event of
Default” is:  (i) a default in the payment of any Principal Amount of the Notes;
(ii) default in payment of the principal amount or accrued but unpaid interest
thereon of any of the Prior ISCO Notes, on or after the date such payment is
due, (iii) failure by the Company for ten (10) days after notice to it, to
comply with any other material provision of any of the Prior ISCO Notes, the
2008 Loan Agreement, the Registration Rights Agreement or the August 2008 Loan
Agreement; (iv) an Event of Default under the Security Agreement or the Prior
ISCO Notes; (v) a breach by the Company of its representations or warranties in
the August 2008 Loan Agreement or under the Guaranty; (vi) any default under or
acceleration prior to maturity of any mortgage, indenture or instrument under
which there may be issued or by which there may be secured or evidenced any
indebtedness for money borrowed by the Company or a subsidiary of the Company or
for money borrowed the repayment of which is guaranteed by the Company or a
subsidiary of the Company, whether such indebtedness or guarantee now exists or
shall be created hereafter, provided that the obligations with respect to any
such borrowed or accelerated amount exceeds, in the aggregate, $500,000; (vii)
any money judgment, writ or warrant of attachment, or similar process in excess
of $500,000 in the aggregate shall be entered or filed against the Company or a
subsidiary of the Company or any of their respective properties or other assets
and shall remain unpaid, unvacated, unbonded and unstayed for a period of 45
days; (viii) if the Company or any subsidiary of the Company pursuant to or
within the meaning of any Bankruptcy Law:  (A) commences a voluntary case; (B)
has an involuntary case commenced against it, and such case is not dismissed
within 30 days of such commencement or consents to the entry of an order for
relief against it in an involuntary case; (C) consents to the appointment of a
Custodian of it for all or substantially all of its property; (D) makes a
general assignment for the benefit of its creditors; or (E) admits in writing
that it is generally unable to pay its debts as the same become due; or (ix) a
court of competent jurisdiction enters an order or decree under any Bankruptcy
Law that:  (1) is for relief against the Company in an involuntary case; (2)
appoints a Custodian of the Company or for all or substantially all of its
property; or (3) orders the liquidation of the Company or any subsidiary, and
the order or decree remains unstayed and in effect for ninety (90) days.  The
terms “Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or
state law for the relief of debtors.  The term “Custodian” means any receiver,
trustee, assignee, liquidator or similar official under any Bankruptcy Law.
 
(b) Remedies.  If an Event of Default occurs and is continuing with respect to
any of the Notes, the Holder may declare all of the then outstanding Principal
Amount of this Note and all other Notes held by the Holder, including any
interest due thereon, to be due and payable immediately, except that in the case
of an Event of Default arising from events described in clauses (vii) and (viii)
of Section 4(a) hereof, this Note shall become due and payable without further
action or notice.  In the event of an acceleration, the amount due and owing to
the Holder shall be the greater of (1) 110% of the outstanding Principal Amount
of the Notes held by the Holder (plus all accrued and unpaid interest, if any)
and (2) the product of (A) the highest closing price for the five (5) Trading
Days immediately preceding the Holder’s acceleration and (B) the Conversion
Ratio.  In either case the Company shall pay interest on such amount in cash at
the Default Rate to the Holder if such amount is not paid within seven days of
Holder’s request.  The remedies under this Note shall be cumulative.
 
Section 5. August 2008 Loan Agreement; Security Agreement; Guaranty.  This Note
is being issued to the Holder in connection with the August 2008 Loan Agreement
and is entitled to the benefits thereof.  In addition the Company’s obligations
under this Note are guaranteed by the Guaranty and this Note is entitled to the
benefits thereof.  The Company’s obligations under this Note are also secured,
pursuant to the terms of the Security Agreement by all the assets of the Company
and Clarity Communications Systems, Inc.
 
Section 6. General.
 
(a) Payment of Expenses.  The Company agrees to pay all reasonable charges and
expenses, including reasonable attorneys' fees and expenses, which may be
incurred by the Holder in successfully enforcing this Note and/or collecting any
amount due under this Note.
 
(b) Savings Clause.  In case any provision of this Note is held by a court of
competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Note will not in any way be
affected or impaired thereby.  In no event shall the amount of interest paid
hereunder exceed the maximum rate of interest on the unpaid principal balance
hereof allowable by applicable law.  If any sum is collected in excess of the
applicable maximum rate, the excess collected shall be applied to reduce the
principal debt.  If the interest actually collected hereunder is still in excess
of the applicable maximum rate, the interest rate shall be reduced so as not to
exceed the maximum allowable under law.
 
(c) Amendment.  Neither this Note nor any term hereof may be amended, waived,
discharged or terminated other than by a written instrument signed by the
Company and holders of 75% of the Principal Amount of all Notes.
 
(d) Assignment, Etc.  The Holder may assign or transfer this Note to any
transferee.  The Holder shall notify the Company of any such assignment or
transfer promptly.  This Note shall be binding upon the Company and its
successors and shall inure to the benefit of the Holder and its successors and
permitted assigns.
 
(e) No Waiver.  No failure on the part of the Holder to exercise, and no delay
in exercising any right, remedy or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise by the Holder of any right,
remedy or power hereunder preclude any other or future exercise of any other
right, remedy or power.  Each and every right, remedy or power hereby granted to
the Holder or allowed it by law or other agreement shall be cumulative and not
exclusive of any other, and may be exercised by the Holder from time to time.
 
(f) Governing Law; Jurisdiction.
 
(i) Governing Law.  THIS NOTE WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY CONFLICTS OF LAWS
PROVISIONS THEREOF THAT WOULD OTHERWISE REQUIRE THE APPLICATION OF THE LAW OF
ANY OTHER JURISDICTION.
 
(ii) Jurisdiction.  The Company irrevocably submits to the exclusive
jurisdiction of any State or Federal Court sitting in the State of New York,
County of New York, over any suit, action, or proceeding arising out of or
relating to this Note.  The Company irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such suit, action, or proceeding brought in such a court and
any claim that suit, action, or proceeding has been brought in an inconvenient
forum.
 
The Company agrees that the service of process upon it mailed by certified or
registered mail, postage prepaid and return receipt requested (and service so
made shall be deemed complete three days after the same has been posted as
aforesaid) or by personal service shall be deemed in every respect effective
service of process upon it in any such suit or proceeding.  Nothing herein shall
affect Holder's right to serve process in any other manner permitted by
law.  The Company agrees that a final non-appealable judgment in any such suit
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on such judgment or in any other lawful manner.
 
(iii) NO JURY TRIAL.  THE COMPANY HEREBY KNOWINGLY AND VOLUNTARILY WAIVES ANY
AND ALL RIGHTS IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION
BASED ON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS NOTE.
 
(g) Replacement Notes.  This Note may be exchanged by Holder at any time and
from time to time for a Note or Notes with different denominations representing
an equal aggregate outstanding Principal Amount, as reasonably requested by
Holder, upon surrendering the same.  No service charge will be made for such
registration or exchange.  In the event that Holder notifies the Company that
this Note has been lost, stolen or destroyed, a replacement Note identical in
all respects to the original Note (except for registration number and Principal
Amount, if different than that shown on the original Note), shall be issued to
the Holder, provided that the Holder executes and delivers to the Company an
agreement reasonably satisfactory to the Company to indemnify the Company from
any loss incurred by it in connection with the Note.
 
 [Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed on
August 18, 2008.
 




ISCO INTERNATIONAL, INC.




By:                                                                              
Name: Gary Berger
Title:  Chief Financial Officer








Attest:






Sign:    
Print Name: Evi Sukandi

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
FORM OF CONVERSION NOTICE


(To be Executed by the Holder
in order to Convert a Note)


The undersigned hereby elects to convert the aggregate outstanding Principal
Amount (as defined in the Note) indicated below of this Note into shares of
Common Stock, $0.001 par value per share (the “Common Stock”), of ISCO
INTERNATIONAL, INC. (the “Company”) according to the conditions hereof, as of
the date written below.  If shares are to be issued in the name of a person
other than the undersigned, the undersigned will pay all transfer taxes payable
with respect thereto and is delivering herewith such certificates and opinions
as reasonably requested by the Company in accordance therewith.  No fee will be
charged to the holder for any conversion, except for such transfer taxes, if
any.  The undersigned represents as of the date hereof that, after giving effect
to the conversion of this Note pursuant to this Conversion Notice, the
undersigned will not exceed the “Restricted Ownership Percentage” contained in
Section 3(i) of this Note and will remain in compliance with Section 3(i) of
this Note.


Conversion information:
   

Date to Effect Conversion


 
 

 
Aggregate Principal Amount of Note Being Converted



 
 

 
Aggregate Interest (plus any applicable late charges) Being Converted



 
 

 
Number of shares of Common Stock to be Issued



 
 

Applicable Conversion Price


 
 

Signature


 
 

Name


 
 

Address



 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1
 
(Grid Schedule of Advances Made Under the August 2008 Loan Agreement)
 
Date
Principal Amount
of Advance
Interest Rate
Maturity Date
       







